EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Burns on 2/1/2022
The application has been amended as follows: 
Please amend claim 1 to read:
A transport refrigeration unit for a trailer of a tractor trailer system, the transport refrigeration unit comprising:
at least one refrigeration component driven by electric power;
a frame constructed and arranged to structurally support the at least one refrigeration component; 
an energy storage module adapted to provide the electrical power, and internally located and supported by the frame,
wherein the frame is tubular,
wherein the frame includes a first tubular member directly supporting a first refrigeration component of the at least one refrigeration component and a second tubular member directly supporting a second refrigeration component of the at least one refrigeration component, and


Regarding claim 3: replace “one component” with –one refrigeration component--.
Regarding claim 8: replace “one component” with –one refrigeration component--.
Regarding claim 9: replace “one component” with –one refrigeration component--.
Regarding claim 10: cancel claim 10.
Regarding claim 11: replace “first component” with –first refrigeration component—and replace “second component” with –second refrigeration component--. Amend claim 11 to depend from claim 1.
Regarding claim 12: amend claim 12 to depend from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 includes a transport refrigeration unit including first and second tubular frame members having first and second batteries located therein, respectively. Further the first and second tubular frame members support first and second refrigeration components that are driven by the respective batteries.
The relevant prior art includes Shimazu (US 5,833,023) who discloses tubular frame members containing batteries within the vehicle art; however said tubular frame members cannot be said to directly support refrigeration components of a transport refrigeration unit.
Murray et al (US 6,257,013), Kolda et al (US 6,931,884), and Ikemiya et al (US 9,134,058) all evidence examples of transport refrigeration units for trailers of tractor trailer systems including various 
No reasonable combination of known references would result in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.